Citation Nr: 0124879	
Decision Date: 10/18/01    Archive Date: 10/23/01

DOCKET NO.  00-20 564	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to an effective date prior to July 16, 1996 for 
the 60 percent evaluation for residuals of lumbar laminectomy 
for the purposes of accrued benefits.


REPRESENTATION

Claimant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Claimant


ATTORNEY FOR THE BOARD

C. L. Mason, Counsel


INTRODUCTION

The veteran served on active duty from August 1971 to May 
1978.  The veteran died on November [redacted], 1996.  The claimant 
is the veteran's widow.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an October 1999 rating decision of the 
North Little Rock, Arkansas Department of Veterans Affairs 
(VA) Regional Office (RO), which implemented a July 1999 
Board decision.  In the October 1999 rating decision, the RO 
rated the veteran's back disability as 60 percent disabling, 
for purposes of accrued benefits, and assigned an effective 
date for service connection of July 16, 1996, for purposes of 
accrued benefits.  The claimant has appealed the effective 
date assigned.  She and her representative appeared before 
the undersigned Member of the Board via videoconference 
hearing from the RO in July 2001.  


FINDINGS OF FACT

1.  The veteran filed a claim for increased evaluation for 
residuals of lumbar laminenctomy with spinal stenosis in 
September 1994.

2.  A private medical report, dated May 11, 1994, revealed 
that the veteran had paravertebral muscle spasm, significant 
impairment in range of motion of the lumbar spine, and 
diminished knee and ankle jerks; a November 1994 VA 
examination noted similar findings as well as absent knee and 
ankle jerks.

3.  The veteran died on November [redacted], 1996.  

4.  At the time of his death, the veteran's claim for 
increased evaluation for residuals of lumbar laminenctomy 
with spinal stenosis, evaluated as 40 percent disabling was 
pending. 

5.  In a July 1999 decision, the Board granted a 60 percent 
evaluation for residuals of lumbar laminenctomy with spinal 
stenosis for the purpose of accrued benefits.

6.  In an October 1999 decision, the RO implemented the 60 
percent evaluation for residuals of lumbar laminenctomy with 
spinal stenosis for the purpose of accrued benefits and 
assigned an effective date of July 16, 1996.

7.  The evidence establishes that the veteran's 60 percent 
evaluation for residuals of lumbar laminectomy with spinal 
stenosis was factually ascertainable on May 11, 1994.


CONCLUSION OF LAW

A 60 percent evaluation for residuals of lumbar laminectomy 
with spinal stenosis, effective November [redacted], 1994, and no 
earlier, for purposes of accrued benefits, is warranted.  
38 U.S.C.A. §§ 5110, 5121 (West 1991); Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001); 38 C.F.R. §§ 3.114, 3.400, 3.1000 (2001).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

There has been a significant change in the law during the 
pendency of this appeal with the enactment of the Veterans 
Claims Assistance Act of 2000 (VCAA), 38 U.S.C.A. § 5100 et. 
seq. (West Supp. 2001).  This law includes an enhanced duty 
to notify a claimant as to the information and evidence 
necessary to substantiate a claim for VA benefits.  The VCAA 
is applicable to all claims filed on or after the date of 
enactment, November 9, 2000, or filed before the date of 
enactment and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, 38 U.S.C.A. § 5100 et. seq. (West 
Supp. 2001).  The Board finds that VA's duties have been 
fulfilled.  The claimant and her representative were notified 
in the decision and statement of the case of the applicable 
criteria and the evidence needed to substantiate the claims.  
Additionally, the claimant has not referenced any unobtained 
evidence that might aid her claim or that might be pertinent 
to the bases of the denial of the claim.  Moreover, the 
claimant was afforded a hearing before a Member of the Board.  
Accordingly, the Board finds that the duty to assist and to 
notify under the provisions of VCAA have been met.

At the time of his death, the veteran had a claim pending for 
increased evaluation for residuals of lumbar laminectomy with 
spinal stenosis.  The claimant continued the appeal for 
accrued purposes. 

In September 1994, the veteran filed a claim for an increased 
evaluation for his postoperative residuals of laminectomy of 
the lumbar spine with spinal stenosis evaluated as 40 percent 
disabling.  In support of this claim, he submitted private 
medical records from May 1994 to July 1994 showing findings 
of chronic low back pain, paravertebral muscle spasm, 
diminished knee and ankle jerks, and pain radiating into the 
left leg.  A November 1994 VA examination revealed severe 
limitation of motion of the lumbar spine, absent knee and 
ankle jerks, inability to stand due to pain in the left foot 
radiating up the leg, and pain.   X-rays showed arthritis 
with degenerative changes from L3 to L5-S1.  However, 
subsequent private and VA nerve conduction studies were 
normal.  

In a letter dated July 16, 1996, a VA physician's assistant 
reported that a CT scan showed stenosis at L3-4, L4-5, and S1 
interspaces and that the veteran would be scheduled for 
surgery.   A September 1996 Social Security Administration 
(SSA) decision found that the veteran's disability began in 
September 1994.  The veteran died on November [redacted], 1996.  

In a July 1999 decision, the Board granted a 60 percent 
evaluation for residuals of lumbar laminectomy with spinal 
stenosis, for the purpose of accrued benefits.  In an October 
1999 decision implementing the Board's decision, the RO 
assigned an effective date of July 16, 1996, the date of a 
letter from the VA showing diagnosis of stenosis.  

The claimant contends that an effective date prior to July 
16, 1996 is warranted for a 60 percent evaluation for 
residuals of lumbar laminectomy with spinal stenosis for the 
purposes of accrued benefits.  Specifically, she contends 
that the effective date should be May 11, 1994, the date of 
the private physician's report.

Accrued benefits are defined as periodic monetary benefits 
(other than insurance and servicemen's indemnity) provided by 
laws administered by the Secretary of VA, to which an 
individual was entitled at death under existing ratings or 
decision, or those based on evidence in the file at the date 
of death.  38 U.S.C.A. § 5121 (West Supp. 2000).  Thus, a 
surviving spouse may claim accrued benefits by asserting the 
veteran's entitlement to certain periodic monetary benefits.  
Lathan v. Brown, 7 Vet. App. 42, 52 (1994); Zevalkink v. 
Brown, 6 Vet. App. 483, 490- 91 (1994), aff'd 102 F.3d 1236 
(Fed. Cir. 1996), cert. denied 117 S.Ct. 2478 (1997).  In 
other words, because the claimant's claim is derivative of 
the veteran's claim that was pending at the time of his 
death, her entitlement is limited to the entitlement arising 
from the veteran's claim.  Jones v. West, 136 F.3d 1296, 1299 
(Fed. Cir. 1998).  One category of accrued benefits, the type 
claimed here, is VA compensation due to a veteran at the date 
of the veteran's death by virtue of the veteran's entitlement 
to an earlier effective date for the award of such 
compensation.  

Because this matter involves accrued benefits, the Board must 
consider two factors:  first, the effective date that should 
have been assigned based on the veteran's existing claim, 
and, second, the two-year limitation for the payment of 
accrued benefits.  Regardless of the effective date that 
should have been assigned based on the veteran's existing 
claim, the amount of the accrued benefits paid to the 
claimant is limited to the amount of the veteran's benefits 
that accrued during the two-year period.

The assignment of effective dates for increased evaluations 
is governed by 38 U.S.C.A. § 5110 (West 1991 & Supp. 2000) 
and 38 C.F.R. § 3.400 (2001).  The statute provides, in 
pertinent part, that an effective date of increased 
compensation will be the earliest date on which it is 
factually ascertainable that an increase in disability had 
occurred, provided a claim for increase is received within 1 
year from such date; otherwise, the effective date will be 
the date of VA receipt of the claim, or the date entitlement 
arose, whichever is later.  38 U.S.C.A. § 5110(a),(b)(2); 38 
C.F.R. § 3.400(o) (2001).

Thus, consideration of the effective date of an award of 
increased compensation requires a determination concerning 
the date of the claim and, second, determining when the 
increase in disability was factually ascertainable.

In this case, the record reflects that the veteran filed a 
claim for increased compensation for his service-connected 
back disability in September 1994.  However, because of the 
two-year limitation concerning payment of accrued benefits, 
the earliest possible effective date for accrued benefits 
purposes would be no earlier than November [redacted], 1994, which is 
two years before the date of the veteran's death on November 
[redacted], 1996.

In determining when the increase in disability was factually 
ascertainable, the Board considers the applicable rating 
criteria.  Under the criteria set forth in the Schedule for 
Rating Disabilities, intervertebral disc syndrome is assigned 
a 40 percent evaluation for severe, recurring attacks with 
intermittent relief.  A 60 percent rating is warranted for 
pronounced intervertebral disc syndrome with persistent 
symptoms compatible with sciatic neuropathy with 
characteristic pain and demonstrable muscle spasm, absent 
ankle jerk or other neurological findings appropriate to the 
site of the diseased disc with little intermittent relief.  
38 C.F.R. 4.71a, Diagnostic Code 5293 (2001).  

Upon review, the Board concludes that the findings of the 
private medical report dated May 11, 1994 support the 
assignment of an evaluation of 60 percent under the 
provisions of 38 C.F.R. § 4.71a, Diagnostic Code 5293 from 
May 11, 1994.  Here, the Board finds that as there was 
objective evidence of increased symptomatology on May 11, 
1994, it was factually ascertainable that there was an 
increase in the veteran's lumbar disc disease on such date.  

Generally under 38 C.F.R. § 3.400, the earliest date for 
which entitlement to an evaluation of an increased claim is 
the date which it is factually ascertainable that an increase 
in disability occurred if a claim is received within 1 year 
from such date. In this case, the private medical records 
showing an increase in disability were dated in the month of 
May immediately prior to the date of the veteran's September 
1994 claim.  Thus, these records are within in a year of this 
claim. 

Here, however, as previously explained, this is claim is for 
accrued purposes only and the law and regulations pertaining 
to accrued benefits only allow payment for a period not to 
exceed 2 years.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
2000); 38 C.F.R. § 3.1000 (2001).  Accordingly, the Board 
concludes that the 60 percent evaluation for residuals of 
lumbar laminectomy with spinal stenosis for purposes of 
accrued benefits may only be paid to the claimant for a 
period of 2 years preceding the veteran's death, i.e., 
November [redacted], 1994, because the veteran was entitled to 
periodic monetary benefits based on evidence on file at the 
date of his death.  The Board finds that there is simply no 
legal basis for assigning an effective date prior to November 
[redacted], 1994 for accrued purposes for the 60 percent evaluation 
for a back disorder.  See Shields v. Brown, 8 Vet. App. 346, 
349 (1995) (an earlier effective date cannot be granted in 
the absence of statutory authority).  

Accrued benefits may be paid to a spouse for a period not to 
exceed 2 years prior to the veteran's death if he was 
entitled to periodic monetary benefits at death under 
existing ratings or decisions, or based on evidence on file 
at the date of death. 38 C.F.R. § 3.1000 (a) (2001).  In 
short, accrued benefits may only be paid for a period not to 
exceed 2 years.  38 U.S.C.A. § 5121(a) (West 1991 & Supp. 
2000).  See McTighe v. Brown, 7 Vet. App. 29, 30 (1994) (the 
payment of monetary benefits must be authorized by statute).  


ORDER

An effective date of November [redacted], 1994, for the 60 percent 
evaluation residuals of lumbar laminectomy with spinal 
stenosis for accrued purposes, is granted, subject to 
controlling regulations governing the payment of monetary 
benefits.  



		
	MARY GALLAGHER
	Member, Board of Veterans' Appeals



 

